IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00179-CR

RON EASTON D/B/A ACE BAIL BONDS,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                             From the County Court
                             Freestone County, Texas
                               Trial Court No. 5522


                          MEMORANDUM OPINION


      Appellant Ron Easton d/b/a Ace Bail Bonds appealed the trial court’s entry of a

default judgment. Appellant now files a motion to dismiss his appeal, stating that the

appeal is moot because the trial court granted a motion for new trial and amended its

judgment.

      The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a).




                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Opinion delivered and filed July 16, 2015
[CV06]




Easton v. State of Texas                    Page 2